Exhibit 10.8

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of October 23, 2014 (this “Amendment”), between PARLEX 5
FINCO, LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 4, 2014 (as amended
hereby and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”);

WHEREAS, Seller and Buyer have agreed to amend the Maximum Amount set forth in
the Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust, Inc. (“Guarantor”) agrees to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement. The defined term, “Maximum
Amount”, as set forth in Article 2 of the Repurchase Agreement, is hereby
amended by deleting the number “$500,000,000” and substituting in lieu thereof
the number “$1,000,000,000”.

SECTION 2. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of Seller, Buyer and Guarantor, along with the
delivery of that certain Amendment No. 1 to Fee and Pricing Letter dated as of
the date hereof between Seller and Buyer and such other documents as Buyer or
counsel to Buyer reasonably requested including, without limitation, secretary
certificates and bring down letters (affirming the legal opinions provided to
Buyer on the Closing Date), each dated as of the Amendment Effective Date.

SECTION 3. Representations, Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that (i) it is in
full compliance with all of the terms and provisions and its undertakings and
obligations set forth in the Repurchase Agreement and each other Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing. Seller hereby
confirms and reaffirms its representations, warranties and covenants contained
in each Repurchase Document to which it is a party.



--------------------------------------------------------------------------------

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Guarantee Agreement, dated as of March 13, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer, to the extent of
the Obligations (as defined therein), as such obligations may be increased in
connection with the increase of the maximum facility size to $1,000,000,000
pursuant to this Amendment, and (b) that as of the date hereof Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 7. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

 

PARLEX 5 FINCO, LLC, a Delaware limited liability company

By: /s/ Douglas Armer

Name: Douglas Armer

Title: Managing Director, Head of Capital

          Markets and Treasurer



--------------------------------------------------------------------------------

BUYER:

 

WELLS FARGO BANK, N.A., a national banking association

By: /s/ Allen Lewis

Name: Allen Lewis

Title: Director



--------------------------------------------------------------------------------

With respect to the acknowledgments set forth in Section 4 herein:

 

GUARANTOR:

 

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation

By: /s/ Douglas Armer

Name: Douglas Armer

Title: Managing Director, Head of Capital

          Markets and Treasurer

 